United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. POSTAL SERVICE, MARKET STREET
POST OFFICE, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-214
Issued: May 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 31, 2006 appellant filed a timely appeal from an October 20, 2006 decision
of the Office of Workers’ Compensation Programs regarding a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established that she sustained greater than a five
percent impairment of the right upper extremity, for which she received a schedule award. On
appeal, she contends that she has additional impairment due to weakness as found by an
impartial medical examiner.
FACTUAL HISTORY
This is appellant’s second appeal before the Board.1 By decision dated June 15, 2006, the
Board remanded the case to the Office for further development regarding whether appellant
1

Docket No. 06-258 (issued June 15, 2006).

sustained greater than a five percent impairment of the right upper extremity, for which she
received a schedule award on November 8, 2005. The Board found that Dr. Evan Kovalsky, a
Board-certified orthopedic surgeon and impartial medical examiner, failed to use Table 16-15 of
the fifth edition of the American Medical Associations, Guides to the Evaluation of Permanent
Impairment (hereinafter, A.M.A., Guides).2 In his June 17, 2005 report, Dr. Kovalsky did not
convert a nine percent sensory impairment into an upper extremity impairment due to median
nerve involvement. The Office issued the November 8, 2005 schedule award without first
requesting a clarifying report from Dr. Kovalsky. The law and the facts of the case as set forth in
the Board’s prior decision and are hereby incorporated by reference.3
In a September 19, 2006 letter, the Office requested that Dr. Kovalsky submit a
supplemental report. The Office noted that he had not used Table 16-15 to convert the nine
percent sensory impairment to an upper extremity impairment. The Office enclosed copies of
the Office medical adviser’s report, Dr. Kovalsky’s prior report and reports from Dr. Richard J.
Mandel, a Board-certified orthopedic surgeon and second opinion physician, and Dr. George L.
Rodriguez, an attending Board-certified physiatrist.
In a September 21, 2006 report, Dr. Kovalsky stated that appellant continued to have
pain, abnormal sensation and subjective weakness in the right upper extremity despite normal
electromyography (EMG) and nerve conduction velocity studies. He explained that patients with
“clinically present” symptoms of carpal tunnel syndrome could have normal EMG studies.
Dr. Kovalsky combined a 10 percent sensory deficit from Table 16-10, page 4824 of the A.M.A.,
Guides and a 10 percent motor deficit from Table 16-11, page 484.5 He added these impairments
together, then combined them “with the 45 percent upper extremity impairment from Table 1615, which is the percentage for median nerve involvement distal to the forearm.” Dr. Kovalsky
did not include his mathematical calculations or offer a final percentage of impairment.
On October 16, 2006 the Office referred Dr. Kovalsky’s report and the medical record to
an Office medical adviser to determine if appellant had sustained greater than a five percent
permanent impairment of the right arm. The Office medical adviser submitted an October 16,
2006 report finding a nine percent impairment of the right upper extremity. Referring to Table
2

A.M.A., Guides 492, Table 16-15 (fifth edition) is entitled “Maximum Upper Extremity Impairment Due to
Unilateral Sensory or Motor Deficits or to Combined 100 percent Deficits of the Major Peripheral Nerves.”
3

Appellant submitted additional evidence following the November 8, 2005 schedule award decision. In a
February 9, 2006 report, Dr. Joseph J. Thoder, an attending Board-certified orthopedic surgeon, prescribed
permanent restrictions against lifting and carrying more than 10 pounds. Appellant could “perform tasks such as
climbing, kneeling, bending, stooping, twisting and fine manipulation only on an intermittent basis.” Dr. Thoder
stated that appellant could work 40 hours a week. On May 2, 2006 appellant accepted a permanent modified-duty
assignment as a full-time modified clerk within Dr. Thoder’s restrictions.
4

According to A.M.A., Guides 482, Table 16-10 (fifth edition) a Grade 4 impairment, representing a sensory
deficit of 0 to 25 percent, is characterized as “Distorted superficial tactile sensibility (diminished light touch), with
or without minimal abnormal sensations of pain, that is forgotten during activity.”
5

A.M.A, Guides 484, Table 16-11 (fifth edition) is entitled “Determining Impairment of the Upper Extremity
Due to Motor and Loss-of-Power Deficits Resulting From Peripheral Nerve Disorders Based on Individual Muscle
Rating.”

2

16-10, the medical adviser found a Grade 4 sensory deficit of the median nerve,6 corresponding
to a 23 percent impairment. He then found that according to Table 16-15, page 492, the
maximum sensory deficit for median nerve impairment below the mid-forearm was 39 percent.
The medical adviser then multiplied the Grade 4 impairment of 23 percent by the maximum
allowance for median nerve sensory deficit of 39 percent, resulting in a 9 percent impairment of
the right upper extremity. He explained that on June 17, 2005, “Dr. Kovalsky found some
evidence of median nerve irritation with a positive Tinel’s and Phalen’s testing” as well as EMG
studies showing ongoing median nerve involvement bilaterally. Regarding loss of strength
secondary to carpal tunnel syndrome, the medical adviser opined that Dr. Kovalsky found
“weakness secondary to pain, not a true weakness secondary to median nerve dysfunction.” The
Office medical adviser explained that weakness due to pain was not ratable under the A.M.A.,
Guides.
By decision dated October 20, 2006, the Office granted appellant a schedule award for an
additional four percent permanent impairment of the right upper extremity or a total of nine
percent impairment. The period of the award ran from October 5 to December 31, 2005.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act7 provide for
compensation to employees sustaining impairment from loss or loss of use of specified members of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a mater which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the Office as a standard for
evaluation of schedule losses and the Board has concurred in such adoption.8 As of February 1,
2001, schedule awards are calculated according to the fifth edition of the A.M.A., Guides,
published in 2000.9

6

A.M.A., Guides 482, Table 16-10 (fifth edition) is entitled “Determining Impairment of the Upper Extremity
Due to Sensory Deficits or Pain Resulting from Peripheral Nerve Disorders.” Section a. of Table 16-10 classifies
impairment by grade according to the description of sensory deficit or pain and gives ranges for converting the grade
of deficit into a percentage of impairment. A Grade 4 impairment, representing a sensory deficit of 0 to 25 percent,
is characterized as “Distorted superficial tactile sensibility (diminished light touch), with or without minimal
abnormal sensations of pain, that is forgotten during activity.”
7

5 U.S.C. §§ 8101-8193.

8

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

9

See FECA Bulletin No. 01-05 (issued January 29, 2001) (schedule awards calculated as of February 21, 2001
should be evaluated according to the fifth edition of the A.M.A., Guides. Any recalculations of previous awards
which result from hearings, reconsideration or appeals should, however, be based on the fifth edition of the A.M.A.,
Guides effective February 1, 2001).

3

The standards for evaluation the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
should be considered together in evaluating the degree of permanent impairment.10 Chapter 16
of the fifth edition of the A.M.A., Guides provides a detailed grading scheme and procedure for
determining impairments of the upper extremities due to pain, discomfort, loss of sensation or
loss of strength.11
Section 8123 of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.12 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.13
Where the Office secures an opinion from an impartial medical examiner for the purpose
of resolving a conflict in the medical evidence and the opinion from such examiner requires
clarification or elaboration, the Office has the responsibility to secure a supplemental report from
the examiner for the purpose of correcting the defect in the original opinion.14 If the specialist is
unwilling or unable to clarify or elaborate on his or her opinion as requested, the case should be
referred to another appropriate impartial medical specialist.15 Unless this procedure is carried
out by the Office, the intent of section 8123(a) of the Act16 will be circumvented when the
impartial specialist’s medical report is insufficient to resolve the conflict of medical evidence.17
While an Office medical adviser may review the opinion of an impartial medical specialist, the
resolution of the conflict is the responsibility of the impartial medical specialist.18

10

See Paul A. Toms, 28 ECAB 403 (1987).

11

A.M.A., Guides 433-521 (5th ed. 2001), “The Upper Extremities.”

12

5 U.S.C. § 8123; see Charles S. Hamilton, 52 ECAB 110 (2000).

13

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

14

Harry T. Mosier, 49 ECAB 688 (1998).

15

Guiseppe Aversa, 55 ECAB 164 (2003).

16

5 U.S.C. § 8123(a).

17

Harold Travis, 30 ECAB 1071 (1979).

18

See, e.g., Willie C. Howard, 55 ECAB 564 (2004) (where the Office medical adviser concurred that the
impartial medical specialists’ impairment rating was appropriate under the fifth edition of the A.M.A., Guides).

4

ANALYSIS
On remand, the Office requested that Dr. Kovalsky, a Board-certified orthopedic surgeon
and impartial medical examiner, submit a supplemental report. The Office explained to
Dr. Kovalsky the necessity of using Table 16-15 of the A.M.A., Guides to determine the
percentage of upper extremity impairment. Dr. Kovalsky submitted a September 21, 2006 report
referencing various portions of the A.M.A., Guides. He stated that he combined a 10 percent
sensory deficit from Table 16-10 with 10 percent motor deficit from Table 16-11. But then
Dr. Kovalsky stated that he added these impairments together, finally combining them “with the
45 percent upper extremity impairment from Table 16-15, which is the percentage for median
nerve involvement distal to the forearm.” He did not provide any mathematical calculations or
offer a final percentage of impairment.
The Office submitted Dr. Kovalsky’s September 21, 2006 report to an Office medical
adviser for review. However, the medical adviser did not discuss the incomplete nature of
Dr. Kovalsky’s opinion. Rather, he used Dr. Kovalsky’s findings to determine a nine percent
impairment of the right upper extremity. The Board has held that while an Office medical
adviser may review the opinion of an impartial medical specialist in a schedule award case, the
resolution of the conflict is the specialist’s responsibility.19 The Office issued the October 20,
2006 schedule award for nine percent impairment of the right upper extremity based on the
Office medical adviser’s opinion.
The Board finds that the Office’s reliance on the medical adviser’s opinion was improper.
As set forth above, if an impartial medical specialist is unable to clarify his opinion as requested,
the case should be referred to another appropriate impartial medical specialist.20 Dr. Kovalsky
was unable to clarify his report as requested. He did set forth his application of the A.M.A.,
Guides regarding Table 16-15 or provide a final percentage of impairment. The case will be
remanded to the Office for appointment of a new impartial medical examiner to resolve the
outstanding conflict of medical opinion. Following this and any other development deemed
necessary, the Office shall issue an appropriate decision in the case.
CONCLUSION
The Board finds that the case is not in posture for a decision. The case must be remanded
to the Office for further development.

19

Willie C. Howard, supra note 18.

20

Guiseppe Aversa, supra note 15.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 20, 2006 is set aside and the case remanded for further
development consistent with this decision.
Issued: May 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

